DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 14 and 17-19 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 and 15-19 (now claims 1, 3 and 17-19) in the reply filed on November 17, 2020, is acknowledged.

Claims 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 17, 2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  It appears claim 1 ends with two periods.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikon (JP 2008-185908) and Usui (US Patent 6,136,478) in view of Tojo (US 2009/0244466) and Abe (US 2021/0252215).
The English translation of the Nikon document will be used for the citations in this rejection.
Nikon teaches a process of manipulating a mask.  The abstract teaches use information of correction value of the line width of a pattern on a mask.  Figure 5A depicts the mask with a line pattern (paragraph at the bottom of page 9 to the top of page 10).  Pages 10 and 11 teach the calculation of the line width.  Figure 10 has a flow chart of the method (third paragraph on page 12).  The first full paragraph on page 13 teaches the pattern formed on the mask is based on the line width correction value obtained in step S11(as recited in claim 1).  Figure 14 depicts a stepwise correction as recited in claims 2 and 3.  Claims 15, 16, 18 and 19 recite multiplying the line width by the correction coefficient.  Nikon teaches correcting the mask patterns based on the line width correction value which would indicate a mathematical manipulation is being done.  	Usui teaches a mask pattern correction method.  Column 5, lines 57-62 and Figures 6-8 depict the correction process.  Column 6, lines 6-15 and Figure 6 (step 11a) 
Nikon and Usui don’t teach nor suggest the recitations of claims 4 (including correction component based on a random number) and claim 17 (including dividing the pattern in portions and correcting each portion).  These are taught by Tojo and Abe.
Tojo teaches a process of correcting a pattern in an LCD device.  Paragraph 0101 and Figure 6 teach change in the size of the pattern in a pixel and that the processing occurs in a random manner (see claim 4).
Abe teaches a method of dividing a pattern region up and correcting a partial pattern in the sub-region of the pattern (paragraph 0008).  Paragraph 0025 and Figure 1 teach a flow chart including pattern correction process (step S106).  Paragraph 0029 and Step S106 teach the pattern correction process of the mask pattern with correction at each sub-region (see claim 17).
Therefore, it would have been obvious to have provided a photomask correction process as recited in the claims by correcting using a correction coefficient because Nikon and Usui teach that such a process provides improved patterning.  More accurate patterning will save money and time (from wasting masks instead of correcting them first).

Response to Amendment
The claims have been amended to recite “single exposure” and “double exposure” regions.  These are intended use recitations.  The claims are drawn to a photomask.  It is the photomask and its features which are examined.  The processing steps are not what is under examination.
Claim 1 recites that a correction coefficient is generated by a random number.  It has not been made clear how this is a reproducible process if the random number is generated for each change.
Applicant argues that Toyo does not teach a double exposure region, only a single exposure region.  The single and double exposure regions are intended use.  It has not been explained how these differ on a photomask itself.  Toyo teaches the random processing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737